Citation Nr: 1645293	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  13-09 163 A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1962 to November 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Petersburg, Florida.  

In October 2013, September 2014 and July 2015 decisions, the Board remanded the claims for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated May 2013 to October 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss has been of such severity as to, at worst, yield numerical values of IX for the left ear and III for the right ear, demonstrating a twenty percent evaluation is warranted under 38 C.F.R. § 4.85, Table VII.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for bilateral hearing loss have not been met.  38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100.







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Veteran's claim for a higher rating for bilateral hearing loss arises from a disagreement with the initial evaluation that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records and post-service VA records have been associated with the claims folder.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained.

The Veteran was afforded VA examinations in November 2010, January 2014, February 2015 and January 2016.  The Board finds that the VA examinations are adequate because the examiners conducted clinical evaluations, reviewed the Veteran's medical history, and described the Veteran's bilateral hearing loss in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, the VA audiological examinations specifically include the Veteran's reported functional effects of his bilateral hearing loss, namely difficulty comprehending normal conversation, especially with background noise, and difficulty hearing at business meetings, in restaurants and his grandchildren.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (holding that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).

The Board is also satisfied that there has been substantial compliance with the July 2015 remand directives, which included affording the Veteran another VA examination to determine if extraschedular compensation was warranted.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In cases for which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R.      § 4.85(a). 

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, DC 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.86.

The regulations also provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  A Roman numeral designation will also be determined from either Table VI or Table VIa, whichever results in the higher numeral, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran contends that his bilateral hearing loss is more severe than reflected in his current disability rating. 

Specifically the Veteran reported that he was completely deaf in his left ear and that his hearing was severely degraded in his right ear.  The Veteran contends that his hearing loss has increased and not gotten better as the examiners reported.  Further, the Veteran reported that he had great difficulty comprehending normal conversation unless he was "in a room that is completely quiet and looking at the person that is talking."  The Veteran indicated that he had difficulty even when using his hearing aids.  The Veteran reported that if he goes to a restaurant, he has to remove his hearing aids due to background noise, otherwise it is impossible for him to have a conversation.  The Veteran reported that he has trouble helping his grandchildren with their homework as they "almost have to shout" to allow the Veteran to hear and help them.  Finally, the Veteran alleged that his hearing impairment was one of the reasons that he retired early, as he "could not follow all the conversations" during meetings. 

Throughout the appeal the Veteran had undergone various VA examinations and audiograms.  A VA audiogram completed in July 2010, revealed that the Veteran's right ear had pure tone thresholds of 5, 40, 80 and 100 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  The left ear had pure tone thresholds of 75, 70, 80, and 90 decibels at these same frequencies.  The average threshold for the right ear was 56 (56.25) and left ear was 79 (78.75).  

The Veteran was afforded a VA examination in November 2010.  The Veteran reported that the functional effect of his hearing loss on daily activities was difficulty hearing speech in noisy areas and determining the direction of sounds. 
The right ear had pure tone thresholds of 15, 40, 75 and 100 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  The left ear had pure tone thresholds of 75, 70, 80, and 100 decibels at these same frequencies.  The average threshold for the right ear was 58 (57.5) and left ear was 81 (81.25).  The Veteran had 84 percent speech recognition for the right ear and 48 percent for the left ear.  This translates to level III hearing for the right ear and a level IX hearing for the left ear, when applied to 38 C.F.R. § 4.85, Table VII, equates to a twenty percent evaluation.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was shown and taken into account with the above determinations.

The Veteran was afforded a VA Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ) in January 2014.  The Veteran reported that he utilized his VA issued hearing aids but that he still relied on visual cues and that he could not always hear clearly.  The examiner reported that the Veteran's hearing symptoms did not impact his conditions of daily life including his ability to work.  The right ear had pure tone thresholds of 20, 55, 95, and 100 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  The left ear had pure tone thresholds of 70, 75, 95, and 95 decibels at these same frequencies.  The average threshold for the right ear was 68 and left ear was 84.  The Veteran had 96 percent speech recognition in his right ear and 58 percent in his left ear.  This translates to level II hearing in the right ear and a level VIII hearing in the left ear, when applied to 38 C.F.R. § 4.85, Table VII, equates to a ten percent evaluation.  Again an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was shown and taken into account for the above determinations.

The Veteran was afforded another VA examination in February 2015.  The Veteran reported significant impact on his daily living and ability to work.  The Veteran reported that his hearing difficulty had increased.  The examiner opined that the Veteran's hearing loss did not impact his physical and sedentary employment nor his daily activities.  The right ear had pure tone thresholds of 15, 40, 85, and 105 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  The left ear had pure tone thresholds of 60, 60, 80, and 50 decibels at these same frequencies.  The average threshold for the right ear was 61 (61.25) and left ear was 63 (62.5).  The Veteran had 96 percent speech recognition in the right ear and 68 percent in the left ear.  This translates to level V hearing in the left ear and a level II hearing in the right ear which, when applied to 38 C.F.R. § 4.85, Table VII, equates to a 10 percent evaluation.  Again an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was shown and taken into account for the above determinations.

Finally, as the Veteran continued to indicate a belief that his hearing loss symptoms were exceptional or unusual, an addendum opinion was obtained in January 2016.  The Veteran reported that the communication difficulties that he experienced were debilitating and that they were the cause in part of his early retirement.  The examiner noted that a review of the Veteran's medical history revealed that there had been a conductive component to the Veteran's hearing loss.  However the Veteran's records indicated that the conductive component had resolved in 2015.  The examiner opined "the communication difficulty described by the Veteran is consistent with the degree of hearing loss."  Further, the examiner opined that the Veteran's hearing loss "does not preclude him from conducting/participating in physical and sedentary employment activities."  The examiner found that the functional effects of the Veteran's hearing loss are consistent with the functional impairment typically experienced by individuals with the type and degree of hearing loss from which the Veteran suffers.  The Board notes that there are no contrary opinions of record.  

Based on the evidence above, the Board finds that the audiometric testing, fails to reflect results warranting the assignment of a rating in excess of 20 percent pursuant to the applicable regulations. 

The Board expressly acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's report of difficulty comprehending normal conversation, especially with background noise and difficulty hearing at business meetings and when helping his grandchildren.  The Board further acknowledges that the Veteran is both competent and credible in his report of his hearing loss symptomatology as his reported symptomatology has remained consistent over time.  The Board has also considered the Veteran's assertion that his hearing difficulties have increased rather than decreased over the years.  However, the Board notes that the rating criteria for hearing impairments is designed to consider the Veteran's diminished hearing acuity, and as outlined above, the assignment of a disability evaluation on a schedular basis is a purely mechanical process based on audiometric test results.  As such, based on the Veteran's audiological examinations the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a rating in excess of 20 percent for bilateral hearing loss.  Thus, there is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

III.  Other Considerations 

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

The Board notes that an extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R.    § 3.321 (b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under    § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

Here, the symptoms associated with the Veteran's service-connected bilateral hearing loss include difficulty comprehending normal conversation, especially with background noise and difficulty comprehending speech during business meetings and when helping his grandchildren.  The Board notes the Veteran's contentions, but finds the January 2016 addendum opinion more persuasive.  The examiner specifically found that the Veteran could work and that the functional effects of the Veteran's bilateral hearing loss were typical of the type and degree of hearing loss from which the Veteran suffered.  The Board finds that the Veteran has not described exceptional or unusual features associated with his hearing loss.  There is no doubting the Veteran's symptoms cause some impairment in his functioning and capacity.  However, the extent of his impairment is adequately contemplated by the rating criteria, which reasonably describe the effects of his disability.  Indeed, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability, as indicated by the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised effective June 10, 1999.  See 64 Fed. Reg. 25,206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  See Schedule for Rating Disabilities; Diseases of the Ear and Other Sense Organs, 59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to hear and comprehend verbal conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record.  Moreover, the Veteran does not allege nor does the evidence suggest that he is unemployable due solely to his service-connected bilateral hearing loss.  Rather the Veteran reported that his hearing difficulties were part of the reason that he retired early.  Further the VA examiners specifically found that the Veteran's hearing loss would not preclude him from working.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.


ORDER

Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


